Nims, J., concurring: I write this concurring opinion only to expressly dissociate myself from the views expressed in a concurring and dissenting opinion in support of petitioner’s travesty tax return. I find it impossible to suppose that the Supreme Court intended its reasoning in Badaracco to be applied so totally out of context as to give intellectual aid and comfort to petitioner and others like him, whose so-called returns on their face make clear a concerted effort to disrupt the tax system. I fully agree with the reasoning and the result reached in the majority opinion. Sterrett, Wiles, Hamblen, Cohen, and Clapp, JJ., agree with this concurring opinion.